Exhibit 10.8

MARATHON OIL CORPORATION

2007 INCENTIVE COMPENSATION PLAN

OFFICER RESTRICTED STOCK AWARD AGREEMENT

[GRANT DATE]

Pursuant to this Award Agreement and the Marathon Oil Corporation 2007 Incentive
Compensation Plan (the “Plan”), MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to [NAME] (the “Participant”), an employee of the Corporation or a
Subsidiary, on [DATE] (the “Grant Date”), [NUMBER] restricted shares of Common
Stock (“Restricted Shares”). The number of Restricted Shares awarded is subject
to adjustment as provided in Section 16 of the Plan, and the Restricted Shares
are subject to the following terms and conditions:

1. Relationship to the Plan.

This grant of Restricted Shares is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations, if any, that have
been adopted by the Committee. Except as defined in this Award Agreement
(including in Paragraph 9 hereof), capitalized terms shall have the same
meanings given to them under the Plan. To the extent that any provision of this
Award Agreement conflicts with the express terms of the Plan, the terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.

2. Vesting and Forfeiture of Restricted Shares.

The Restricted Shares shall vest on the third anniversary of the Grant Date;
provided, however, that the Participant must be in continuous Employment from
the Grant Date through the vesting date in order for the Restricted Shares to
vest. If the Employment of the Participant is terminated for any reason
(including non-Mandatory Retirement) other than death or Mandatory Retirement,
any Restricted Shares that have not vested as of the date of such termination of
Employment shall be forfeited to the Corporation.

(b) The Restricted Shares shall immediately vest in full, irrespective of the
limitations set forth in subparagraph (a) above, upon:

(i) termination of the Participant’s Employment due to death;

(ii) termination of the Participant’s Employment due to Mandatory Retirement; or

(iii) a Change in Control of the Corporation, provided that as of such Change in
Control the Participant has been in continuous Employment since the Grant Date.

3. Issuance of Shares. Effective as of the Grant Date, the Committee or its
designated representative shall cause a number of shares of Common Stock equal
to the number of Restricted Shares to be issued and registered in the
Participant’s name, subject to the conditions and restrictions set forth in this
Award Agreement and the Plan. Such issuance and registration shall be evidenced
by an entry on the registry books of the Corporation and, if the Committee so
elects, evidenced by a certificate issued by the Corporation. Any book entries
and certificates evidencing the Restricted Shares shall carry or be endorsed
with a legend referring to the conditions and restrictions set forth in this
Award Agreement and the Plan. In the event the Restricted Shares are evidenced
by a certificate, such certificate shall be held in custody by the Corporation
unless and until the corresponding Restricted Shares are vested. The Participant
shall not be entitled to



--------------------------------------------------------------------------------

delivery of a certificate or release of the restrictions on the book entry
evidencing such Restricted Shares for any portion of the Restricted Shares
unless and until the related Restricted Shares have vested pursuant to Paragraph
2. In the event the Restricted Shares are forfeited in full or in part, the
Participant hereby consents to the relinquishment of the forfeited Restricted
Shares theretofore issued and registered in the Participant’s name to the
Corporation at that time.

4. Taxes. Pursuant to Section 13 of the Plan, the Corporation or its designated
representative shall have the right to withhold applicable taxes from the shares
of Common Stock otherwise deliverable to the Participant due to the vesting of
Restricted Shares pursuant to Paragraph 2, or from other compensation payable to
the Participant, at the time of the vesting and delivery of such shares.

5. Shareholder Rights. Unless and until the Restricted Shares are forfeited, the
Participant shall have the rights of a shareholder with respect to the
Restricted Shares as of the Grant Date, including the right to vote the
Restricted Shares and the right to receive dividends. The Participant hereby
consents to receiving any dividends on the unvested Restricted Shares through
the Corporation’s payroll and, accordingly, directs the Corporation’s transfer
agent to pay such dividends to the Corporation on his or her behalf.

6. Nonassignability. Upon the Participant’s death, the Restricted Shares shall
be transferred to the Participant’s estate. Otherwise, the Participant may not
sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Shares, and any attempt to sell, transfer, assign, pledge, or
encumber any portion of the Restricted Shares shall have no effect.

7. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.

8. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant.

9. Definitions. For purposes of this Award Agreement:

“Change in Control,” unless otherwise defined by the Committee, means a change
in control of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, whether or not the Corporation is then subject
to such reporting requirement; provided, that, without limitation, such a change
in control shall be deemed to have occurred if:

(i) any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
“Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the amount of the securities beneficially owned by such person any
such securities acquired directly from the Corporation or its affiliates)
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding voting securities; provided, however, that for
purposes of this Plan the term “Person” shall not include (A) the Corporation or
any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under an employee benefit plan of

 

2



--------------------------------------------------------------------------------

the Corporation or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation; and provided, further, however, that for purposes of this
paragraph (i), there shall be excluded any Person who becomes such a beneficial
owner in connection with an Excluded Transaction (as defined in paragraph
(iii) below);

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of Directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or

(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
holders of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving corporation or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the entity surviving the merger or consolidation (or the parent of
such surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.

Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.

“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.

“Mandatory Retirement” means termination of Employment as a result of the
Corporation’s policy, if any, requiring the mandatory retirement of officers
and/or other employees upon reaching a certain age or milestone.

 

Marathon Oil Corporation By  

LOGO [g270787g62b21.jpg]

  Authorized Officer

 

 

3